DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 04 December 2018.
Claims 1-20 are currently pending and have been examined.

Notice to Applicant
Prior art Vander Mey et al. (US7519562B1) is reasonably pertinent to the problem of people not having a medical rating system to confidentially report information about various severities of treatments, services, tests, therapies ([0003 to 0004]) because the inventor would’ve used Vander Mey et al. to enhance the medical rating system by ensuring confidentiality and most importantly ensuring reliability of the information received from users (MPEP 2141.01).

Claim Interpretation
     The following is a quotation of the first paragraph of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 recites the following:
“database server……..  for storing…”
“processing computer server ……to execute
 “a rating information receiving module …… for receiving …”
“a user information storage module …… for storing …”
“a ratings link structure creation module …… for transforming …”
“the ratings link table structure …… for linking …”
“credibility score assignment module …… for assigning …”
“analytics module …… for performing …”
“customized view module …… for rendering …”
“reward points module …… for allocating …”
Claim 20 recites the following:
“first computer program code……..  for storing…”
“second computer program code…… for receiving …”
 “third computer program code …… for storing …”
“fourth computer program code …… for transforming …”
“the ratings link table structure …… for linking …”
“the ratings link table structure …… for storing …”
“fifth computer program code …… for assigning …”
“sixth computer program code …… for performing …”
“seventh computer program code …… for rendering …”
“eighth computer program code …… for allocating …”

which are limitations that invoke 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ),
sixth paragraph. The limitations create a rebuttable presumption that the claim elements are to be treated under § 112(f) based on the use of the word “means” or underlined) with functional language (in italics). The presumption is not rebutted because the limitations do not recite sufficient structure in the claim to perform the functions. When § 112(f) is invoked the broadest reasonable interpretation of the limitations is restricted to the structure in the disclosure and its equivalents.
The following claim limitations - 
Of claim 1:
“database server……..  for storing…”
“processing computer server ……to execute…”
 “a rating information receiving module …… for receiving …”
“a user information storage module …… for storing …”
“a ratings link structure creation module …… for transforming …”
“the ratings link table structure …… for linking …”
“credibility score assignment module …… for assigning …”
“analytics module …… for performing …”
“customized view module …… for rendering …”
“reward points module …… for allocating …”
Of claim 20:
“first computer program code……..  for storing…”
“second computer program code…… for receiving …”
 “third computer program code …… for storing …”
“fourth computer program code …… for transforming …”
“the ratings link table structure …… for linking 
“the ratings link table structure …… for storing …”
“fifth computer program code …… for assigning …”
“sixth computer program code …… for performing …”
“seventh computer program code …… for rendering …”
“eighth computer program code …… for allocating …”


recite non-specialized computer functions that can be accomplished by any general purpose computer (e.g., any general purpose computer can receive, convert, and/or display data, etc.), and as such an algorithm is not required to be described in the specification to support an adequate disclosure of the limitations.

However, the following functional claim limitations:
Of claim 1:
“a ratings link structure creation module …… for transforming …”
“the ratings link table structure …… for linking …”
“credibility score assignment module …… for assigning …” 
“analytics module …… for performing …”
“customized view module …… for rendering”
“reward points module …… for allocating …”
 
Of claim 20:
“fourth computer program code …… for transforming …”
“the ratings link table structure …… for linking 
“fifth computer program code …… for assigning …”
“sixth computer program code …… for performing …”
“seventh computer program code …… for rendering …”
“eighth computer program code …… for allocating …”

recite specialized computer functions. A function performed by a programmed
computer requires both the computer and the algorithm that causes the computer to
perform the function. As such, a disclosure of an algorithm to perform these functions and to transform a general purpose computer into a programmed computer is required. The Examiner notes that the specification is not clear in providing the specific algorithm and corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s
interpretation of the corresponding structure/algorithm, applicant must identify the
corresponding structure/algorithm with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the
claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention 2. 

Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim elements “a ratings link structure creation module”, “the ratings link table structure”, “credibility score assignment module”, “analytics module”, “customized view module”, “reward points module”, “fourth computer program code”, “fifth computer program code”, “sixth computer program code”, “seventh computer program code”, and “eighth computer program code” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 20 . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-12), process (claim 13-19), and an article of manufacture (claim 20) which recite steps of at least one database server hosting one or more databases for storing user information associated with at least one medical item, a list of medical items, ratings link information and rating information associated with each medical item; at least one processing computer server comprising at least one processor communicatively coupled to the at least one database server and multiple user devices via a network, the at least one processor configured to execute the computer program instructions defined by modules of the medical services rating system comprising: a rating information receiving module for receiving rating information related to one or more medical items from a plurality of user devices in a peer-to-peer networking environment, wherein each of the rating information comprises a report on efficacy, a report on each response corresponding to the medical item on a numerical value, a descriptive text and images, wherein upon receiving rating information, medical items are updated in a dynamic medical item list stored in a medical item database of the medical rating system; a user information storage module for storing user information in a user database and the rating information received from each of the user devices in a ratings database and a ratings link information in a rating link database separately in the database server; a ratings link structure creation module for transforming the stored user information and the rating information into a ratings link table structure, wherein the ratings link structure creation module creates the ratings link table structure comprising the ratings link information for linking the stored rating information to the stored user information, wherein the ratings link table structure comprises predefined fields for storing the ratings link information comprising at least one of a rating_id field, a rated_by field, a patient_id field, a provider_id field and an encrypted link_code field for each of received information from each of the user devices, and wherein the stored ratings link information provides a link to the ratings information stored in the ratings database with the user information stored in the user database; wherein the ratings link information further comprises a patient_id expiration date field, a provider_id expiration date field and an encrypted link_code expiration date field and a patient_id field, and wherein the provider_id field and the encrypted link_code field are set to null when the current date is past the patient_id expiration date field, a provider_id expiration date field and a link_code expiration date field; a credibility score assignment module for assigning a credibility score to the stored ratings information based on credibility of a rating user providing the ratings information, and credibility of the stored ratings information for the medical items; an analytics module for performing analytics on the dynamic medical item list and the ratings information based on a user defined criteria, and a system defined criteria; a customized view module for rendering customized views of the stored ratings information for each of factors and sub-factors affecting the efficacy and the effects associated with each medical item, on a graphical user interface of the user device; and a reward points module for allocating reward points to user accounts of the user for each stored ratings information transmitted from the user devices. 

Step 2A Prong 1
These steps of providing a rating of medical services and products, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people by collecting and linking data from various sources and providing views of the collected data on a user device. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. For example, but for the language describing steps as performed by using a server and processor, everything else in the context of this claim encompasses methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
claims 2-12 and 14-19 reciting particular aspects of providing a rating of medical services and products such as adding a medical item to a dynamic medical list, adding personalized names to medical items, grouping rating received for each of similar personalized names, adding an effect to the list of effects, voting on whether an effect is legitimate, deleting a spurious effect if it exceeds a predefined threshold, limiting viewing of newly added effects, the user being one of a patient and a care provider, the medical item being a regulated medical item and unregulated medical item, allowing rating of a sub-specialty are methods for organizing human activity but for recitation of generic computer components).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of wherein the stored ratings link information provides a link to the ratings information stored in the ratings database with the user information stored in the user database amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0013] to [0050], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving rating information related to one or more medical items from a plurality of user devices in a peer-to-peer networking environment amounts to mere data gathering, recitation of transforming the stored user information and the rating information into a ratings link table structure amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).

Dependent claims 2-12 and 14-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-12 and 14-19 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as an receiving rating information related to one or more medical items from a plurality of user devices in a peer-to-peer networking environment, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); assigning a credibility score to the stored ratings information based on credibility of a rating user providing the ratings information, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); transforming the stored user information and the rating information into a ratings link table structure and linking the stored rating information to the stored user information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alhimiri (US20150088628A1) in view of Gutman et al. (WO2017070253A1) and further in view of Ohta et al. (JP5684761B2).
Regarding claim 1, Alhimiri discloses at least one database server hosting one or more databases for storing user information associated with at least one medical item, a list of medical items, ratings link information and rating information associated with each medical item ([0014] “The underpinnings of the present invention include a central processor into which is loaded a best practices and corresponding (financial) incentive database, the contents of which can be promulgated or modified by a given payor or ACO (accountable care organization).” [0062] “FIG. 7 is a spreadsheet illustration, at 102 and similar to as shown at 75 in FIG. 4, and which provides an exemplary breakdown of primary care physicians (PCP's on line item 6) and associated specialists (spine surgeon on line 36, chiropractor on line 38, psychologist on line 40, physical therapist on line 42, etc.) for a given client, in this instance associated with a spinal treatment program. This illustration further itemizes such as best practices scores, overall percentage ratings….”)
at least one processing computer server comprising at least one processor communicatively coupled to the at least one database server and multiple user devices via a network, the at least one processor configured to execute the computer program instructions defined by modules of the medical services rating system ([0060] “As will also be now described with reference to FIG. 6 et seq., the implementation and performance of the present system and method relies upon the creation of an effective algorithmic based software program which is loaded into or otherwise interfaced with the central processor 78 and its various 
comprising: a rating information receiving module for receiving rating information related to one or more medical items from a plurality of user devices in a peer-to-peer networking environment, wherein each of the rating information comprises a report on efficacy ([0068] “FIG. 16 is a screen display 180 of a comparison graph of a functional score vs. group average for a given physician and which assists in tracking the real time performance of that individual relative to the overall group.”)
a report on each response corresponding to the medical item on a numerical value ([0068] “Finally, FIG. 17 is a management screen display and which provides compliance ratings for care providers, based upon stages or gradations of care ranging from in clinic care from the primary physician through specialist care and surgery.”)
a descriptive text and images ([0068] “The flag and rating fields 108-120 described in FIG. 9 are repeated, along with additional fields 184-204, these respectively designating a scale of compliance ranging from 1 (least intensive) to 11 (most intensive).” Also, see Figures 9 and 16.)
wherein upon receiving rating information, medical items are updated in a dynamic medical item list stored in a medical item database of the medical rating system ([0077] “Other advantages of the system include the ability to readily monitor and record the providers/physician's choices in a 
a ratings link structure creation module for transforming the stored user information and the rating information into a ratings link table structure, wherein the ratings link structure creation module creates the ratings link table structure comprising the ratings link information for linking the stored rating information to the stored user information ([0062] “FIG. 7 is a spreadsheet illustration, at 102 and similar to as shown at 75 in FIG. 4, and which provides an exemplary breakdown of primary care physicians (PCP's on line item 6) and associated specialists (spine surgeon on line 36, chiropractor on line 38, psychologist on line 40, physical therapist on line 42, etc.) for a given client, in this instance associated with a spinal treatment program. This illustration further itemizes such as best practices scores, overall percentage ratings, patient satisfaction, payer cost and shared 
wherein the ratings link table structure comprises predefined fields for storing the ratings link information comprising at least one of a rating_id field, a rated_by field, a patient_id field, a provider_id field ([0025] “FIG. 7 is a MODUS (loosely defined as an operational model for sharing risks and rewards between healthcare payers, providers and patients) client spine spreadsheet illustration similar to FIG. 4 and which provides an exemplary breakdown of primary care physicians (PCP's) and associated specialists (spine surgeon, chiropractor, psychologist, physical therapist, etc.) for a given client, such further illustrating such as best practices scores, overall percentage ratings, patient satisfaction, payer cost and shared savings, the payments provided by the ACO for the patient/client being bundled in a designated amount and thereafter distributed to the various providers as per the scorecard ratings achieved.”)


Note: the fields are interpreted as labels for a structure under BRI since the claim does not elaborate on what the labels represent. 
an analytics module for performing analytics on the dynamic medical item list and the ratings information based on a user defined criteria, and a system defined criteria ([0065] “FIG. 10 is a first colored (purple) flag 
a customized view module for rendering customized views of the stored ratings information for each of factors and sub-factors affecting the efficacy and the effects associated with each medical item, on a graphical user interface of the user device ([0064] “FIG. 9 is a screen illustration of an editable preferred specialty providers page, see generally at 106, associated with the scorecard aspects of the system and computer writeable medium and which provides detail as to particular treatment options and protocols administered by that provider (such as which are condition specific in particular regards to spinal pain treatment) and along with corresponding best practice ratings). As will be described with additional detail in reference to succeeding FIGS. 10-17, the specialty provider's page can designate any one of a red 108, yellow 110 or purple 112 flag, as well as providing a pain level indicator 114, a best practice compliance score field 116, a functional field 118 and a service field 120. Additional designations 122-128 in FIG. 9 can reference color coding for each of a succession of 
and a reward points module for allocating reward points to user accounts of the user for each stored ratings information transmitted from the user devices ([0015] “A decision support system interfaces with the processor and,.…formulates a provider scorecard for each such individual or entity which grades and rewards such providers based upon their adherence to the best practice standards set by the ACO or other payor.”)


Alhimiri does not explicitly disclose however Gutman teaches a user information storage module for storing user information in a user database and the rating information received from each of the user devices in a ratings database ([pg. 3] “In another embodiment, the step of computing and storing the value of each attribute indicative of professional qualification and performance and computing the sum value of all attributes is achieved by a computer processor Profile Data Calculation Module.”)
and a ratings link information in a rating link database separately in the database server ([pg. 3] “In another embodiment, the step of computing and storing the value of each feedback or endorsement and the sum value of all the feedbacks and endorsements is processed by a computer processor Feedback Data Calculation Module.”)
and an encrypted link_code field for each of received information from each of the user devices ([pg. 83] The table title Specific Changes from Rate Treatments discloses under the subheading New (Rate Indications) an encrypted link specific to the topic name.)
and wherein the stored ratings link information provides a link to the ratings information stored in the ratings database with the user information stored in the user database ([pg. 83] The table title Specific Changes from Rate Treatments discloses under the subheading New (Rate Indications) a link format '/expert/indication_ vote?indication __ i
cl=###&rating= 1 or2or3or4or5' which is sent to doctors in the network.)
a credibility score assignment module for assigning a credibility score to the stored ratings information based on credibility of a rating user providing the ratings information, and credibility of the stored ratings information for the medical items ([pg. 24] “In one embodiment, the Achievements and Awards Factor is a function of the credibility of each achievement and award. The variables can include: how well the award is recognized by peers, the recency of the award, the number of the awards the healthcare professional has obtained. Sometimes, a predetermined value can be assigned to each achievement or award.”)

Note: the A&A factor is based on stored ratings for the doctor’s achievement/award, how well the award is recognized by peers (credibility the peers are), and the number of awards (credibility of the medical items done or utilized by the doctor).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alhimiri’s techniques for a rating system with Gutman’s techniques for evaluating a medical professional based on various attributes indicative of qualification and performance. The motivation for the combination of Alhimiri and Gutman is to reduce time consumed by a healthcare professional performing a rating (See Gutman, Background). 


Alhimiri in view of Gutman does not explicitly disclose however Ohta teaches wherein the ratings link information further comprises a patient_id expiration date field, a provider_id expiration date field and an encrypted link_code expiration date field and a patient_id field ([pg. 5] “In the basic information record, a patient ID assigned to each patient is recorded, and the basic information record corresponding to the patient is identified by this patient ID.” [pg. 5] “The medical information includes, for example, medical history such as findings and medications input to the electronic medical record, examination data, vitals, etc., and the doctor ID of the doctor in charge.” [pg. 8] “Even when the request time information is deleted in this way, an expiration date is set for the request time information 
and wherein the provider_id field and the encrypted link_code field are set to null when the current date is past the patient_id expiration date field, a provider_id expiration date field and a link_code expiration date field ([pg. 8] “On the other hand, when the current date and time is the same as or after the expiration date, the request time information is not decoded and the display unit 44 is not allowed to display based on the request time information. Note that the display may not be performed by prohibiting the display unit 44 from accessing the request information after the expiration date.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alhimiri’s techniques for a rating system and Gutman’s techniques for evaluating a medical professional based on various attributes indicative of qualification and performance with Ohta’s techniques for a medical support device. The motivation for the combination of Alhimiri, Gutman, and Ohta is to demonstrate that the most up-to-date ratings are provided by recent patients and doctors (See OHTA, Introduction).
Regarding claim 2, Alhimiri discloses wherein the system allows the users to add a medical item to the dynamic medical item list stored in the medical item database ([0014] “The underpinnings of the present invention include a central processor into which is loaded a best practices and corresponding (financial) incentive database, the contents of which can be promulgated or modified by a given payor or ACO (accountable care organization).”)
Regarding claim 3, Alhimiri in view of Gutman does not explicitly disclose however Ohta teaches wherein the system allows the users to add personalized names to the medical items ([pg. 5] “To register a new support registrant, cancel an existing support registrant, or change the information of an existing support registrant, operate the hospital terminal 13 or a management dedicated terminal (not shown) to access the management server 25.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alhimiri’s techniques for a rating system and Gutman’s techniques for evaluating a medical professional based on various attributes indicative of qualification and performance with Ohta’s techniques for a medical support device. The motivation for the combination of Alhimiri, Gutman, and Ohta is to demonstrate that the most up-to-date ratings are provided by recent patients and doctors (See OHTA, Introduction).
Regarding claim 4, Alhimiri discloses wherein the system groups ratings received for each of similar personalized names for each medical service ([0068] “FIG. 16 is a screen display 180 of a comparison graph of a functional score vs. group average for a given physician and which assists in tracking the real time performance of that individual relative to the overall group.”)
Regarding claim 5, Alhimiri does not explicitly disclose however Gutman teaches wherein the system allows the users using the graphical user interface of the user devices to add an effect to the stored list of effect ([pg. 86-87] A screenshot of the UI is which shows a list of medications where each medication has a list of side effects associated with it based on the patient experience (shown in pg. 87 where under the subheading condition report the medication side effects can be added).


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alhimiri’s techniques for a rating system with Gutman’s techniques for evaluating a medical professional based on various attributes indicative of qualification and performance. The motivation for the combination of Alhimiri and Gutman is to reduce time consumed by a healthcare professional performing a rating (See Gutman, Background). 
Regarding claim 6, Alhimiri does not explicitly disclose however Gutman teaches wherein the system allows the users using the graphical user interface of the user devices to vote on whether an effect is legitimate or spurious ([pg. 44] “When a medical professional is verified by the system 30 to be currently qualified to practice, the system 30 will allow the medical professional to cast votes or agree on other medical professionals' answers.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alhimiri’s techniques for a rating system with Gutman’s techniques for evaluating a medical professional based on various attributes indicative of qualification and performance. The motivation for the combination of Alhimiri and Gutman is to reduce time consumed by a healthcare professional performing a rating (See Gutman, Background). 
Regarding claim 9, Alhimiri discloses wherein the user is one of a patient and a care provider ([0025] “FIG. 7 is a MODUS (loosely defined as an operational model for sharing risks and rewards between healthcare payers, providers and patients).”)
Regarding claim 10, Alhimiri discloses wherein the medical item is a regulated medical item, and an unregulated medical item ([0054] “…..providing treatment/therapy options (physical therapy, non-steroidal anti-inflammatory drugs or NSAIDS, Tramadol Rx shots, Acupuncture, chiropractic manipulation and yoga).”)
Regarding claim 11, Alhimiri discloses wherein the regulated medical item and unregulated medical item comprises at least one of a prescription and non-prescription items, medications, medical treatments comprising allopathy, alternate medicine, homeopathy, acupuncture, natural medicine, natural cures, home remedies, medical devices, medical tools, medical equipment, diagnostic tests, and any substance intended to have an effect on health including dietary supplements, infant formulas and user defined concoctions ([0045] “Specifically, rehabilitation physicians provide each of diagnosing and treatment of pain, restoration of maximum function lost through injury, illness or disabling conditions, treatment of the whole person, not just the problem area, leading a team of medical professionals, providing non-surgical treatments, and managing medical problems and treatment/prevention plans.” [0054] “…..MRI or CT (computed tomography) procedures, surgery and associated injections, as well as step 68 for providing treatment/therapy options (physical therapy, non-steroidal anti-inflammatory drugs or NSAIDS, Tramadol Rx shots, Acupuncture, chiropractic manipulation and yoga).” [0078] “In this fashion, the present system, method and computer writeable medium provides a tools to the management portion of the operation or model (e.g. payers, provider organizations, ACO's, etc.) for carrying out the management of the provider's preferences and behavior (as again dictated by the formulated best practices protocols), such further enabling the management portion to control utilization and expenditure of the resources allocated to such care.”)
Regarding claim 12, Alhimiri discloses wherein the system allows the user to report rating information related to a specialty of a medical professional, a sub-specialty of the medical professional, and super-sub-specialty of the medical professional ([0025] “FIG. 7 is a MODUS (loosely defined as an operational model for sharing risks and rewards between healthcare payers, providers and patients)…….which provides an exemplary breakdown of primary care physicians (PCP's) and associated specialists (spine surgeon, chiropractor, psychologist, physical therapist, etc.) for a given client…” [0027] “FIG. 9 is a screen illustration of an editable preferred specialty providers page associated with the scorecard aspects of the system and computer writeable medium and which provides detail as to particular treatment options and protocols administered by that provider….” Also, see Figure 7.)
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 18, 
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 1.
Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alhimiri (US20150088628A1) in view of Gutman et al. (WO2017070253A1), Ohta et al. (JP5684761B2), and further in view of Vander Mey (US7519562B1).
Regarding claim 7, Alhimiri in view of Gutman and Ohta does not explicitly disclose however Vander Mey teaches wherein when the number of votes received for an effect being spurious exceeds a predefined threshold the system deletes the spurious effect and related data stored in the medical item database ([Col. 7 lines 43-56] “For example, if, as illustrated, the threshold is eight or more votes during the time period of length D after creation of a new user account for the prolific new-voter pattern, then the user would be identified as engaging in a prolific new voter type of block-voting because the number of votes cast, ten, exceeds the pattern threshold of eight votes cast within the time period T……...As discussed in more detail below, in some embodiments only votes Vs to Vo would be identified as potentially fraudulent or otherwise unreliable as a result of the match.” [Col. 15 lines 32-36] “The identification of the first vote as fraudulent may be used, for example, by a content manager, to exclude the first vote from a group of votes used to evaluate the usefulness of the first item review.)



Regarding claim 8, Alhimiri in view of Gutman and Ohta does not explicitly disclose however Vander Mey teaches wherein the system limits a viewability of the newly added effects to a predefined number of users until the newly added effect receives a predefined threshold level of votes as being legitimate ([Col. 16 lines 19-23] “In such embodiments, when the number of votes exceeds the threshold number, the subroutine may determine that the Voting history contains a Sufficient number of votes from the first customer with respect to the usefulness of item reviews of items from the first source.” [Col. 30 lines 34-36] “…….(e.g., to decide whether to display the user rating to appropriate readers and/or to decide whether to use the user rating in the selection of content to display to appropriate readers.”))



Regarding claim 19, Alhimiri in view of Gutman and Ohta does not explicitly disclose however Vander Mey teaches wherein allowing the users to vote comprises deleting the spurious effect and related data stored in the medical item database in the event the number of votes received for an effect being spurious exceeds a predefined threshold the system ([Col. 7 lines 43-56] “For example, if, as illustrated, the threshold is eight or more votes during the time period of length D after creation of a new user account for the prolific new-voter pattern, then the user would be identified as engaging in a prolific new voter type of block-voting because the number of votes cast, ten, exceeds the pattern threshold of eight votes cast within the time period T……...As discussed in more detail below, in some embodiments only votes Vs to Vo would be identified as potentially fraudulent or otherwise unreliable as a result of the match.” [Col. 15 lines 32-36] “The identification of the first vote as fraudulent may be used, for example, by a content manager, to exclude the 
and wherein adding an effect comprises limiting the viewability of the newly added effects to a predefined number of users until the newly added effect receives a predefined threshold level of votes as being legitimate ([Col. 16 lines 19-23] “In such embodiments, when the number of votes exceeds the threshold number, the subroutine may determine that the Voting history contains a Sufficient number of votes from the first customer with respect to the usefulness of item reviews of items from the first source.” [Col. 30 lines 34-36] “…….(e.g., to decide whether to display the user rating to appropriate readers and/or to decide whether to use the user rating in the selection of content to display to appropriate readers.”))


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alhimiri’s techniques for a rating system, Gutman’s techniques for evaluating a medical professional based on various attributes indicative of qualification and performance, and Ohta’s techniques for a medical support device with Vander Mey’s techniques for identifying unreliable ratings. The motivation for the combination of Alhimiri, Gutman, Ohta, and Vander Mey is to enhance the reliability of information such as ratings and reviews received from users (See Vander Mey, Abstract).


Prior Art Cited but Not Relied Upon
 Harpaz, R., DuMouchel, W., LePendu, P., Bauer‐Mehren, A., Ryan, P., & Shah, N. H. (2013). Performance of pharmacovigilance signal‐detection algorithms for the FDA adverse event reporting system. Clinical Pharmacology & Therapeutics, 93(6), 539-546.
This reference is relevant because is discloses a pharmacovigilance detection system that reports to the FDA.

Conclusion

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626